DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0133477 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 

Response to Amendment
The amendment filed on 07/15/2021 has been entered:
Claim 1, 4, 5, 11 and 16 – 19 remain pending in the application;
Claim 1 is amended;

Claim 16 – 19 are added as new.

Applicant’s amendments to claims have overcome each and every 112 (a) and 112 (b) claim rejections as previously set forth in the Final Office Action mailed on 04/16/2021. The corresponding 112(a) and 112(b) claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks submitted on 07/15/2021 have been fully considered but they are moot in view of the new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered, however the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “wherein the biomagnetism measuring device is embedded in an examination table;” “wherein the plurality of magnetic sensors have a plurality of detection surfaces that are configured to face the body lying on the examination table such that contact between the body and the plurality of detection surfaces of the plurality of magnetic sensors is improved by gravity acting on the body, and wherein the number and position of the plurality of magnetic sensors required for measurement of in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the body.” Applicant submitted on p.6 – 13 that “However, the biomagnetism measuring instrument in Fujimoto is not embedded in an examination table but disposed above a patient. Likewise, Fujimoto makes no mention of any magnetic sensors in a table, let alone magnetic sensors that have improved contact between a body and the magnetic sensors in response to gravity acting on the body”; “paragraph [0008] of Fujimoto discloses dewar vessels 5 that are moved in such manner that a moving device changes the position of a tip of each dewar vessel one-dimensionally in this axial direction. In contrast, amended independent claim 1 requires magnetic sensors that are changeable in multiple directions in a horizontal plane”; “Nishikawa fails to show a magnetic sensor or any tunnel magnetoresistive elements that are embedded in a table. Likewise, Nishikawa also fails to disclose magnetic sensors or tunnel magnetoresistive elements that are changeable in two dimensions of a horizontal plane. Accordingly, Nishikawa also fails to cure what Fujimoto lacks with respect to amended independent claim 1.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First of all, since applicant’s amendments changed the scope of claim, reference Ewing, which is previously cited in the rejection to cancelled claim 6, is introduced in new grounds of rejection to teach all claim limitation in combination with the teaching of Nishikawa and Fujimoto.

Third, as recited on p.13 of the Final Office Action, Fujimoto does teach the changeable pattern of the sensor array (dewar 5) according to body stature (see Fujimoto; [0011], Fig.1, 2). Applicant argument only recites the one-dimensional moving in axial direction. However, considering the transverse plane or horizontal plane of Fig.1 and Fig.2 of Fujimoto, the final patterns of dewars in measurement position for different body size is changeable in two dimension (in transverse plane) which is consistent with the disclosure in the specification of present application as shown in Fig.3 and Fig.4.
Further, a single reference recited in 103 obviousness rejection does not need to teach all claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). See MPEP 2141. In this case, both Ewing and Fujimoto are introduced to teach the gap between the teaching of Nishikawa and the claimed invention. They are all in the area of biomagnetic sensing device designed for body examination. They have structural similarities and functional overlap with the claimed invention and therefore are analogous arts too.
Thus, applicant’s arguments with respect to the rejection of claim 1 are moot in view of new grounds of rejection.

Regarding the rejection of correspond dependent claims, applicant’s remarks submitted on p.13 – 14 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 14 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2014/0062472 A1; published on 03/06/2014) in view of Ewing et al. (US 2004/0002645 A1; published on 01/01/2004) (hereinafter “Ewing”) and Fujimoto et al. (JPH0542120A; published on 02/23/1993) (hereinafter “Fujimoto”).

Regarding claim 1, Nishikawa teaches a biomagnetism measuring device ("A magnetic sensor of the embodiment is formed ..." [0060]) comprising:
a plurality of magnetic sensors ("… by combining a plurality of assemblies …" [0060]; "Each assembly includes: a plurality of tunnel magnetoresistive elements 10 ... " [0061]; see Fig.5) configured to detect biomagnetism ("Thus, the magnetic field Hs, namely, biomagnetic signals of a detection target, can be detected …" [0095]);
holding portions ("… a holding grid 7 ..." [0075]); and
frames arranged in an array in the holding portion (“… are inserted into insertion parts 7 a of a holding grid 7 to be arranged in a matrix and held.” [0075]) and being 
Nishikawa fails to explicitly teach wherein the biomagnetism measuring device is embedded in an examination table; wherein the plurality of magnetic sensors have a plurality of detection surfaces that are configured to face the body lying on the examination table such that contact between the body and the plurality of detection surfaces of the plurality of magnetic sensors is improved by gravity acting on the body, and wherein the number and position of the plurality of magnetic sensors required for measurement of the body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the body.
However, in the same field of endeavor, Ewing teaches wherein the biomagnetism measuring device is embedded in an examination table (“The system 10 includes a cart 14 which may be the size and shape of an examination table with a headrest assembly 16 …” [0088]); 
wherein the plurality of magnetic sensors have a plurality of detection surfaces (“… a closely-spaced evenly-distributed array {e.g., 19×4-channel modules} of superconducting MEG sensors 18 housed below the outer surface of a headrest 21 {FIG. 1B} of the headrest assembly 16.” [0088]; see Fig.1B; “The preferred embodiment windows or recesses {FIG. 3} for the 19 modules …” [0107]; here the window is interpreted as the measuring surface of each sensor) that are configured to face the body lying on the examination table (“The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules, each module {or cluster} including 4 channels of sensing coils. The primary advantage of using individual windows or wells is the ability to achieve close spacing to the head …” [0107]; see Fig.21) such that contact between the body and the plurality of detection surfaces of the plurality of magnetic sensors is improved by gravity acting on the body (the improved contacting is an inherent result of having head as the portion of body lying on the sensor array as shown in Fig.21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).
Nishikawa in view of Ewing fails to explicitly teach wherein the number and position of the plurality of magnetic sensors required for measurement of the body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the body.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biomagnetism measurement system as taught by Nishikawa with the adjustable and removable biomagnetism sensors as taught by Fujimoto. Doing so would make it possible “to measure any part of a living body by controlling and moving the positions of the tips of a plurality of dewars to match the shape of the measurement target part of the living body” (see Fujimoto; [0027]).

Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).

Regarding claim 16, Nishikawa teaches a biomagnetism measuring system (“With the above-described configuration, a biomagnetism measurement system 200 is realized.” [0099]) comprising:
a biomagnetism measuring device ("A magnetic sensor of the embodiment is formed ..." [0060]), 
wherein the biomagnetism measuring device comprises a plurality of magnetic sensors ("… by combining a plurality of assemblies …" [0060]; "Each assembly includes: a plurality of tunnel magnetoresistive elements 10 ... " [0061]; see Fig.5) configured to detect biomagnetism ("Thus, the magnetic field Hs, namely, biomagnetic signals of a detection target, can be detected …" [0095]), holding portions ("… a holding grid 7 ..." [0075]), and frames arranged in an array in the holding portion (“… are inserted into insertion parts 7 a of a holding grid 7 to be arranged in a matrix and held.” [0075]) and being configured to removably hold the plurality of magnetic sensors ("The fitting units 6 each equipped with the assembly unit(s) 4A and the assembly unit(s) 4B are inserted into insertion parts 7 a of a holding grid 7 …" [0075]; see Fig.5) such that the plurality of magnetic sensors are opposed to a body ("... a layout surface on which the fitting units 6 are arranged is curved along the surface {for example, the head} of a human body as a detection target." [0075]; see also Fig.7 and Fig.8).

However, in the same field of endeavor, Ewing teaches an examination table (“… an examination table with a headrest assembly 16 …” [0088]) and the biomagnetism measuring device is embedded in the examination table (“The system 10 includes a cart 14 which may be the size and shape of an examination table with a headrest assembly 16 …” [0088]); 
wherein the plurality of magnetic sensors have a plurality of detection surfaces (“… a closely-spaced evenly-distributed array {e.g., 19×4-channel modules} of superconducting MEG sensors 18 housed below the outer surface of a headrest 21 {FIG. 1B} of the headrest assembly 16.” [0088]; see Fig.1B; “The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules …” [0107]; here the window is interpreted as the measuring surface of each sensor) that are configured to face the body lying on the examination table (“The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).
Nishikawa in view of Ewing fails to explicitly teach wherein the number and position of the plurality of magnetic sensors required for measurement of the body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the body.
However, in the same field of endeavor, Fujimoto teaches wherein the number and position of the plurality of magnetic sensors required for measurement of the body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the body (“That is, when the object to be measured is small, the number of dewars 5 that can be close to the object 9 is small. Therefore, as shown in FIG. 2, every other 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biomagnetism measurement system as taught by Nishikawa with the adjustable and removable biomagnetism sensors as taught by Fujimoto. Doing so would make it possible “to measure any part of a living body by controlling and moving the positions of the tips of a plurality of dewars to match the shape of the measurement target part of the living body” (see Fujimoto; [0027]).

Regarding claim 18, Nishikawa in view of Ewing and Fujimoto teaches all claim limitations, as applied in claim 16, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).


Claim 4, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Ewing and Fujimoto, as applied in claim 1 and 16 respectively, and further in view of Kado (EP 0884601 A1; published on 12/16/1998).

Regarding claim 4, Nishikawa in view of Ewing and Fujimoto teaches all claim limitations, as applied in claim 1, except wherein the holding portion is made of a nonmagnetic material.
Although the nonmagnetic material is a must-have in all designs of magnetic sensor, Nishikawa in view of Ewing and Fujimoto fails to explicitly teach what material is used to form the holding grid 7.
However, in the same field of endeavor, Kado teaches wherein the holding portion is made of a nonmagnetic material ("The inner vessel 14, the outer vessel 16, and almost all constituent members of the cryostat 12 are formed of non-magnetic and non-conducting material, such as fiber-reinforced resin or others." Col.6, Ln.45 - 51; "Most of the constituent members of the cryostat 72 are formed of non-magnetic and non-conducting material, such as fiber reinforced resins, etc." Col.11, Ln.15 - 18; see Fig.3, 10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid as taught by Nishikawa with the non-magnetic material as taught by Kado. Doing so would make it possible that "they does not bother the detection of magnetic fields" (see Kado; Col.11, Ln.15 - 18).

Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).

Regarding claim 17, Nishikawa in view of Ewing and Fujimoto teaches all claim limitations, as applied in claim 16, except wherein the holding portion is made of a nonmagnetic material.
Although the nonmagnetic material is a must-have in all designs of magnetic sensor, Nishikawa in view of Ewing and Fujimoto fails to explicitly teach what material is used to form the holding grid 7.
However, in the same field of endeavor, Kado teaches wherein the holding portion is made of a nonmagnetic material ("The inner vessel 14, the outer vessel 16, and almost all constituent members of the cryostat 12 are formed of non-magnetic and non-conducting material, such as fiber-reinforced resin or others." Col.6, Ln.45 - 51; "Most of the constituent members of the cryostat 72 are formed of non-magnetic and non-conducting material, such as fiber reinforced resins, etc." Col.11, Ln.15 - 18; see Fig.3, 10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid as taught by Nishikawa with the non-magnetic material as taught by Kado. Doing so would make it possible that "they does not bother the detection of magnetic fields" (see Kado; Col.11, Ln.15 - 18).

Regarding claim 19, Nishikawa in view of Ewing, Fujimoto and Kado teaches all claim limitations, as applied in claim 17, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793